O’BRIEN, J. (dissenting).
I do not concur in the views or the result reached in this case. The action is brought to recover damages for breach of a contract set forth in the complaint, alleged to have been entered into between one Flanders, who was plaintiff’s assignor, and the defendant company. The agreement recites, in substance, that Flanders obtained from two persons, on behalf of all the stockholders of the Knapp, Stout & Co. Company (which was a corporation engaged in the lumbering business), an option to purchase all the stock of said corporation, consisting of 4,000 shares, which option was to continue until the 1st day of August, 1891. The right was reserved, in the event of the corporation being dissatisfied with the progress made in the negotiation for the sale of the stock upon the terms specified, to terminate such option. Flanders was in no way bound by the agreement, nor is it alleged that he paid any consideration for the option, and, if the question here involved were as to the binding force and effect of such an agreement upon the Knapp, Stout & Co. Company, or the persons *426giving the option, I think that the claim that it was a nudum pactum should be sustained; because such an agreement, being a mere offer or option, without any binding or legal effect upon either of the parties, can in- no sense be regarded as a contract. Flanders himself did not agree to buy or procure any one else to buy, nor did he undertake or assume any obligations, but without, as it appears, hating paid any consideration therefor, he secured an option, under which the parties with whom he was dealing stated that they would deliver to him the capital stock of the corporation, provided he complied with certain conditions as to payment, etc., on or before a day specified. In Story on Contracts (section 495) it is said:
“If by the terms of an offer a certain time be prescribed within which it may be accepted by the other party, it must be accepted within that time. The rule of law is that the party making such an offer may retract it at any time previous to its acceptance by the other party, and the ground upon which the rule is said to rest is that, the offer being merely gratuitous, there is no sufficient consideration to support it until it is accepted.”
The same rule is variously stated in Bish. Cont. §§ 178-180; Metc. Cont. 16; Pol. Cont. 23; and 21 Am. & Eng. Enc. Law, p. 452.
In the so-called “agreement” between Flanders and the defendant company this option is set forth, and is made the basis of an agreement between them, by the terms of which Flanders agrees to sell, and the defendant to buy, the capital stock of the corporation upon which such option had been secured by Flanders. No doubt, one not owning property may enter into a valid binding agreement to sell it to another, taking the risk of being able to secure it before the date fixed for the delivery of the property; and if he should fail in his expectations in this regard he would be liable to respond to the purchaser in damages. On the other hand, if the purchaser, under an agreement to purchase, should neglect or refuse to comply with the conditions, it would give to the vendor a corresponding right of action for damages. These reciprocal rights, however, grow out of the fact that one agrees absolutely and without reservation to selling something, and the other to buy that something, upon terms and conditions fixed between the parties;' and thus the mutual promises are sufficient consideration to support the contract in favor of either party. But where, as here, the basis of the agreement between a purchaser and seller is an option with respect to the property to be sold, which is made a part of the agreement, and which distinctly sets forth the relation of the seller to the property, then, unless by the terms of the arrangement the seller is in a position, and does in fact enter into an agreement, to sell, there would be wanting a consideration sufficient to support the agreement of the purchaser. An examination of the terms of the alleged agreement relied upon shows that what the vendor was to give, and what the defendant as purchaser was to take, were the rights which the vendor had or held under the option secured from those claiming to represent the stockholders or the corporation itself. Assuming, therefore, that the former recitals, showing a compliance with the terms and conditions of the so-called “agreement” on *427Flanders’ part, and the neglect or refusal of the defendant to comply with the obligations on its part, are fully set forth, I think the question as to whether this was a binding agreement or a mere nudum pactum is to be tested by the determination whether or not it could be enforced against Flanders in such a way that, if he did not deliver the property agreed to be sold, a corresponding action for damages would result to defendant. Such a test seems to me to be conclusive, because, unless there were some reciprocal binding promises, or, in other words, unless Flanders on Ms part had agreed to sell something, the agreement on the part of the defendant to purchase would be without consideration to support it, and would not give to Flanders a resultant action for damages upon failure of the defendant to comply with the terms of what, in the absence of a better word, may be called an “arrangement between the parties.” The parties, in the written arrangement entered into between them, fully set forth what rights Flanders had under his agreement with the corporation, whose option, as alleged, he held, and the defendant was thereby fully apprised of the fact that such option was not of binding force and effect against either the corporation or the persons who, on its behalf or on behalf of the stockholders, had given it to Flanders, but that it was a mere offer or proposition that they would sell upon certain terms and within a specified time; and which, as already said, was revocable, because without any consideration to support it, and without any binding obligation upon the part of Flanders to purchase. As this underlying arrangement between Flanders and the corporation or persons from whom he secured the option was not, in a strict sense, a contract which was enforceable, the defendant company, who had full knowledge by reason of the option being fully set forth, could not enforce any action for damages, even assuming that they had complied with all the conditions on their part, and Flanders had refused to complete, or by the acts of the corporation or the persons who gave him the option, he was unable to complete. I think, therefore, as this underlying agreement was a nudum pactum, and was made the basis of the arrangement between Flanders and the defendant company, that it was not a consideration sufficient to support any obligation upon the part of the defendant to purchase, and that a breach by either party would not give to the other an action for damages. I am of opinion, therefore, that upon this ground the demurrer should be sustained.
The other two contentions in support of the demurrer I do not regard as well taken. The first, based upon the fact that the agreement appears to be signed on behalf of the defendant company by a director, and that, therefore, it is not a binding agreement of the defendant, is correctly disposed of by the learned judge below in saying:
“This claim cannot be sustained because of the allegation in the complaint that the defendant made, executed, and delivered the agreement. Under this allegation the plaintiff may prove on the trial that the said Batch was authorized by the defendant to sign its name, and that the agreement was in fact made, executed, and delivered by the defendant.”
*428I do not think, however, that the judge was equally correct in his conclusion that the demurrer should be sustained upon the-ground that, as the agreement provided, if the statements made-by Flanders should be substantially incorrect, then it was tócense, determine, and be of no effect; and, inasmuch as he did not allege that such statements were substantially true and correct, he-could not be allowed to prove them, and that proof that such statements were correct was a condition precedent, which must be alleged to have been complied with before a cause of action in favor-of Flanders would arise. In this the judge overlooked the fact that the contract provided the manner in which the verification.off the statements was to be made. It was therein provided that the defendant was to employ an expert, who was to verify the statements, and that the employment of such expert was to be by and: at the expense, in the first instance, of the defendant. As the gravamen of the action was that the defendant had not complied, with the conditions of the agreement, and that Flanders had fully performed all the obligations of said contract on his part, it is an erroneous construction to hold that, where the agreement provides that the defendant was, through an expert employed by it, to-verify such statements, it is a condition precedent to plaintiff’s cause of action to allege and show that the statements were substantially true and correct. I think, therefore, that it was error to sustain-the demurrer upon this ground, as we regard it equally erroneous-not to have sustained it upon the ground herein first considered,, namely, that the agreement sued on is not a valid, binding agreement, for breach of which an action in favor of plaintiff or his assignor was created. In my opinion, therefore, the order and interlocutory judgment should be sustained, with costs.